
	
		IV
		111th CONGRESS
		2d Session
		H. CON. RES. 299
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2010
			Mr. Castle (for
			 himself and Mr. Lance) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on
			 Rules
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress regarding
		  the establishment of committees with jurisdiction over intelligence
		  activities.
	
	
		That it is the sense of Congress that
			 beginning with the One Hundred Twelfth Congress, the House of Representatives
			 and the Senate should, in accordance with the recommendations of the National
			 Commission on Terrorist Attacks Upon the United States (commonly known as the
			 9/11 Commission)—
			(1)each establish in
			 the Committee on Appropriations of the House of Representatives or Senate (as
			 the case may be) a Subcommittee on Intelligence, which should have jurisdiction
			 over all activities of such Committee that relate to intelligence and
			 intelligence-related activities of the United States Government;
			(2)establish a Joint
			 Committee on Intelligence, which should have jurisdiction over authorization of
			 and appropriations for intelligence and intelligence-related activities of the
			 United States Government; or
			(3)each establish a
			 Committee on Intelligence, which should have jurisdiction over authorization of
			 and appropriations for intelligence and intelligence-related activities of the
			 United States Government.
			
